This is an appeal on questions of law from a judgment of the Common Pleas Court, Division of Domestic Relations, of Franklin county, granting a decree of divorce to the plaintiff and ordering a division of property.
Four grounds of error are assigned by the defendant, appellant herein, all of which require the review of the evidence. In effect the contention is made that the judgment is contrary to the manifest weight of the evidence, is not sustained by sufficient evidence and is contrary to precedent.
The document filed in this court, designated a "bill of exceptions," was not signed by the trial judge on the ground that "it fails to embody the evidence sufficiently to give a true and full report."
In the absence of a bill of exceptions, we are required to indulge the presumption that there was sufficient evidence presented to support the judgment.
As we find no error in the record, the judgment is affirmed.
Judgment affirmed.
MILLER and HORNBECK, JJ., concur. *Page 141